DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: The status of the parent application in [0001] is incorrect. The U.S. Application 14/774,714 is now patented.   
Appropriate correction is required.

Claim Interpretation
Regarding claim 1, the limitation: “electronically collecting data…,” in view of the specification, is interpreted as being performed by a computer/processor. Therefore the method of claim 1 has proper statutory tie to another statutory category. 
The examiner notes that claims 14-20 are directed to a “system”, which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

From: OFFICIAL GAZETTE of the UNITED STATES PATENT AND TRADEMARK OFFICE, February 23, 2010 Volume 1351 Number 4., 212
“The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.     The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.”
Note: The Notice states that if the claims are amended to say "non-transitory computer readable medium", even if the specification is silent concerning whether or not the CRM covers "non-transitory tangible media" or "transitory propagating signals", that would be sufficient to overcome the rejection under 35 USC 101, and this would not involve new matter.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Methods of ensuring quality of pharmaceuticals during/after manufacturing at manufacturing facilities; methods of testing pharmaceutical products at administration sites/stores/hospitals; methods of avoiding medication error by testing the quality of pharmaceuticals: e.g. Rhodes (US 20160026193); Nakagawa (US 20140136157); 
However a method of dispensing pharmaceutical products that undergo quality assurance tests prior to administration, where the pharmaceutical products degrade over a time commensurate with the duration of the quality assurance tests by: (i) initiating quality assurance tests on a pharmaceutical product; electronically collecting data relating to the quality assurance tests on the pharmaceutical product; (ii) analyzing the collected quality assurance data to produce an indication of whether the pharmaceutical product meets quality assurance standards; (iii) shipping the pharmaceutical product directed to an administration site before producing the indication; and (iv) after the shipping, sending an electronic communication directed to the administration site including the indication of whether the pharmaceutical product meets quality assurance standards, is not anticipated or rendered obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
3/26/21